HAND DELIVERED
The Honorable Patrick H. Hays State Representative P.O. Box 5578 North Little Rock, Arkansas  72119
Dear Representative Hays:
This is in response to your request for an opinion regarding the applicability of Opinion Number 87-260 to a State Representative running for, and thereafter assuming the office of Mayor of a first class municipality.  You ask us to assume that the State Representative is currently holding office and that the Office of Mayor would become vacant at the end of 1988.  You have also asked when the term of any State Representative officially ends/begins, and when the term of a Mayor of a first class city officially ends/begins.
There is authority for the proposition that a member of the House of Representatives running for the office of Mayor is subject to the provisions of Article 5, Section 10 of the Arkansas Constitution.  See Collins v. McClendon, 177 Ark. 44, 5 S.W.2d 734
(1928).  Opinion Number 87-260, issued by this office on August 21, 1987, would therefore appear to be applicable to a State Representative running for, and thereafter assuming the office of Mayor of a first class municipality.
Amendment 45 to the Arkansas Constitution must be considered in response to your question regarding the term of any State Representative.  This Amendment provides for the apportionment of Representatives on or before February 1 following each Federal census.  See Section 4.  State Representatives are to be elected in accordance with the apportionment, and Section 6 of the Amendment states that their terms of office "shall begin January 1 next following."  Members of the House of Representatives serve for two (2) years, and it appears that their terms of office begin on January 1 of the second year.  Jones v. Duckett, 234 Ark. 990,356 S.W.2d 5 (1962).
Your final question involves the term of Office of Mayor of a first class city. Ark. Stat. Ann. 19-902.2 (Repl. 1980) states that . . . "all municipal officials of the cities and towns of the State of Arkansas shall take office January 1st of the year following their election."  The language of statutory provisions governing elections in first class cities varies somewhat according to the size of the city.  See Ark. Stat. Ann. 19-1001 et seq.  (Repl. 1980).  As a general matter, it appears that Mayors hold office for four (4) years ". . . and until their successors are elected and qualified."  See 19-1002.2.  It may therefore be concluded that the term of Office of Mayor begins on January 1 of the year following his or her election and that the term continues for four (4) years and until a successor is elected and qualified.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.